NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                    ________

                                   No. 10-1382
                                   _________


                        UNITED STATES OF AMERICA

                                        v.

                               BYRON BEDELL,
                                         Appellant

                                    ________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                          (D.C. No. 4-08-cr-00299-001)
                  District Judge: Honorable John E. Jones, III
                                    _______

                   Submitted Under Third Circuit LAR 34.1(a)
                               October 24, 2011

            Before: SLOVITER, GREENAWAY, JR., Circuit Judges
                        and POLLAK,* District Judge


                        (Opinion Filed: October 28, 2011)
                                     ______

                                    OPINION
                                     ______

   *
     Hon. Louis H. Pollak, Senior Judge, United States District Court for the Eastern
District of Pennsylvania, sitting by designation.
SLOVITER, Circuit Judge.

       Byron Bedell was convicted by a jury of assault on a correctional employee in

violation of 18 U.S.C. § 111(a)(1) and (b), and resisting and impeding correctional

employees in violation of § 111(a)(1). The Court imposed a middle-of-the-range

sentence of 106 months imprisonment for the assault on a correctional employee charge

and 12 months for resisting and impeding correctional employees, to be served

concurrently. Bedell asks this court to vacate his convictions and remand for a new trial.

In the alternative, he challenges the reasonableness of his sentence. We will affirm.1

       Bedell contends that the District Court erred when it denied his motion in limine to

exclude evidence regarding his prior disciplinary violations while incarcerated at various

correctional institutions. This argument is unavailing. The District Court concluded that

evidence of Bedell’s prior bad acts could be introduced for several permissible purposes

(including motive, intent, and absence of mistake) under Fed. R. Evid. 404(b), and that it

was relevant under Rule 402. The District Court also concluded that the evidence was

more probative than prejudicial under Rule 403, and that a limiting instruction could

minimize any potential for unfair prejudice. The District Court did not abuse its

discretion in this regard. See United States v. Cruz, 326 F.3d 392, 394-95 (3d Cir. 2003).

       Next, Bedell contends that his trial counsel was ineffective. Although we

generally defer a claim of ineffective assistance of counsel to collateral attack brought


   1
    The District Court had jurisdiction under 18 U.S.C. § 3231, and we have jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                           2
pursuant to 28 U.S.C. § 2255, we may address such claims on direct appeal “when the

record is sufficient to allow determination of the issue.” United States v. Thornton, 327

F.3d 268, 271 (3d Cir. 2003). Bedell claims that his counsel was ineffective in failing to

move for a mistrial or request sanctions after the Government sought to introduce a

videotape that was allegedly withheld during discovery. The video depicted Bedell being

moved into his cell prior to the incident for which he was being tried and was introduced

by the Government to impeach Bedell’s testimony that he had never worn a soft hand

restraint and that he did not have a mattress in his cell. Because the video did not contain

any exculpatory evidence, the Government was not obliged to produce it prior to trial

under Brady v. Maryland, 373 U.S. 83 (1963). Nevertheless, out of an abundance of

caution, the District Court sustained trial counsel’s objection to the video on discovery

violation grounds and excluded the video from the jury’s view during the trial.2 Bedell

has provided no explanation how pre-trial disclosure would have aided in the preparation

of his defense and his ineffective assistance claim fails. In other words, he has alleged

neither deficient performance on the part of his counsel nor prejudice.

       Finally, with respect to Bedell’s challenge to the reasonableness of his sentence,

we are satisfied that the District Court adequately considered the applicable § 3553(a)

factors in sentencing Bedell. See United States v. Tomko, 562 F.3d 558, 568 (3d Cir.


   2
     Bedell’s trial counsel has since acknowledged in a sworn affidavit that he
mistakenly told the District Court that he did not receive a copy of the video before trial
when in fact he had received the video. The affidavit was not part of the District Court
record, but it appears at the back of Appellee’s brief.
                                              3
2009) (en banc) (we will affirm sentence “unless no reasonable sentencing court would

have imposed the same sentence on that particular defendant for the reasons the district

court provided”). Based on the foregoing, we will affirm the District Court’s judgment of

conviction and sentence.




                                            4